DETAILED ACTION
	It is noted that this application has been transferred to Examiner Joseph G. Dauner of Art Unit 1634. Please direct all future correspondences to Examiner Dauner. Contact information for Examiner Dauner is provided at the end of this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species B in the reply filed on 9/9/2021 is acknowledged.  The traversal is on the ground(s) that the different species can be examined together without undue hardship.  This is not found persuasive because:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or

(d) the prior art applicable to one invention would not likely be applicable to another invention.

The requirement is still deemed proper and is therefore made FINAL.

Claims 2, 3, 5, 6, 10, 11, 13, 18 and 19 have been withdrawn by applicant from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/9/2021.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings were received on 1/17/2020.  These drawings, which are images of files provided by applicant, are accepted.
Applicant provided drawings in PDF form that include color in Figures 13C and 13D. The PDF file has not been accepted because the requirements for color photographs or color drawings have not been satisfied.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “detecting signal in response to…” in lines 17 and 25. The claim may have been intended to recite “detecting a signal in response to…”.
Appropriate correction is required.

Claim 1 is objected to because of the following informalities: the claim recites “at an interface where the first detection nanochannel diameter and/or width and depth decreases in size by from 50% to 99%”. The claim may have been intended to recite “at an interface where the first detection nanochannel’s diameter and/or width and depth decreases in size by from 50% to 99%”.
Appropriate correction is required.

Claim Interpretation
The steps of claim 1 are interpreted as being performed in the order they are recited as each step refers to or requires an element of the previous step.

Claim 1 recites “at an interface where the first detection nanochannel diameter and/or width and depth decreases in size by from 50% to 99%”. The decrease in size is relative to the first reaction nanochannel because that is the other claim element that merges at the interface with the first detection nanochannel.

In line 13, claim 1 recites “the fragments” which is interpreted as referring to the product resulting from “fragmenting the intact DNA molecule”.

Claim 4 recites a “wherein” clause further describing the step of “controllably introducing”. The clause describes the conditions in the terms of the result that is achieved. The clause is interpreted encompassing conditions the ordinary artisan would appreciate and recognize in view of the instant specification, such as those described in paragraph 31.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “a controlled voltage or a concentration polarization gradient proximate the ingress segment”. It is unclear what distances are and are not encompassed by “proximate the ingress segment”.
Regarding claim 9, the claim recites “steps are carried out to serially analyze a plurality of molecules by continuously applying constant voltages at defined inputs”.
It is unclear what “molecules” are to be serially analyzed, e.g. DNA, intact DNA molecules, fragments, etc.
It is unclear what the relationship is between the “defined inputs” and the device provided in claim 1. Claim 1 does not describe any structural features relating to voltage or inputs regarding the device to be provided by the claim.

Conclusion
Claims 1, 8, 15, and 20 are free of the prior art.

Claims 4 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634